Citation Nr: 1115756	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a right paravertebral strain at L3-L4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was last brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction above, the instant claim was previously remanded by the Board in August 2010.  Specifically, the Board determined that the Veteran had submitted an informal claim of service connection for degenerative joint and disc disease of the lumbar spine.  See, e.g., April 2008 statement.  As it had in a November 2008 remand, the Board then instructed the AOJ to adjudicate the Veteran's claim of service connection.  While the AOJ has not explicitly adjudicated the issue of service connection for degenerative joint and disc disease of the lumbar spine, the Board observes that a January 2011 rating decision increased the Veteran's disability evaluation for strain of the right paravertebral spine at L3-L4 to 10 percent.  In doing so, the AOJ took into consideration the Veteran's entire symptomatology related to his lumbar spine, including degenerative joint and disc disease.  As such, it appears the AOJ has implicitly included degenerative joint and disc disease with his previously service-connected lumbar spine disability.  Therefore, separate adjudication of this issue is no longer necessary.

With respect the Veteran's lumbar spine disability, he was provided a VA examination in September 2010.  Upon review of the September 2010 VA examination report, however, there appears to be inconsistent information.  In this regard, the VA examiner noted that the Veteran's lumbar pain "radiates does not radiate."  In addition, the VA examiner noted that during a flare-up or following repetitive use, "the veteran will be additionally limited by pain..." yet later noted "[t]here is no objective evidence of painful motion."  Further, the VA examiner did not indicate to what degree pain, if any, would limit the Veteran's functional range of motion of the lumbar spine.  See generally DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Given these contradictory findings contained in the September 2010 VA examination report, a remand is necessary to provide the Veteran another VA examination to determine the current severity of his lumbar spine disability, to include symptomatology related to degenerative joint and disc disease.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disorder.  The claims folder must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a. The examiner should provide specific findings as to the range of motion of the lumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's cervical spine disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  The examiner should also state whether there is any abnormality of the spine, including evidence of ankylosis.

b. After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's lumbar spine disorder, including any associated neurological impairment.

c. The examiner should offer an opinion as to the functional effect the Veteran's lumbar spine disorder has on the Veteran's employability.  Any opinion should be accompanied by an explanation regarding how the Veteran's service-connected lumbar spine disorder causes marked interference with employment or an inability to follow a substantially gainful employment if such is demonstrated.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



